internal_revenue_service number info release date index nos dear cc ita b4 conex-103783-03 date i am responding to your letter dated date on behalf of your constituent asked about the taxation of respite care payments paid to relieve an individual foster care provider from the ongoing demands of foster care in general under sec_61 of the internal_revenue_code gross_income is all income from whatever source derived including compensation_for services under sec_131 certain foster_care_payments are excludable from the gross_income of a taxpayer who provides foster care this exclusion applies only to a taxpayer in whose foster family home a qualified foster placement agency places a qualified_foster_individual generally payments to a respite care provider are taxable as compensation_for services under sec_61 i hope this information is helpful if you have any questions please call at sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
